Title: To James Madison from Griffith Evans, 18 May 1802 (Abstract)
From: Evans, Griffith
To: Madison, James


18 May 1802, Philadelphia. “In addition to the Books & papers of the late Board of Commissioners there remains in the office some Articles of furniture the joint property of the two Nations.… I conceive it to be most proper to solicit advice of the manner in which I ought to dispose of them. Probably sending them to Auction & crediting my Accot of disbursements with the proceeds may answer as well as any other.”
 

   
   Letterbook copy (CSmH: Philadelphia Commission Letterbook 1). 1 p.


